Plaintiff in error, hereinafter called defendant, was convicted in the court of common pleas of Oklahoma county, of having the unlawful possession of intoxicating liquor and was sentenced to pay a fine of $50 and to serve a term of 30 days in the county jail. Judgment was entered on November 6, at which time defendant was given 40 days to make and serve case-made. Thereafter further extension of time to make and serve case-made was made by the common pleas court judge, but no order extending the time in which to file appeal was made at any time. In misdemeanor cases the appeal must be taken within 60 days after the judgment is entered unless the court or judge for good cause shown extends the time not to exceed 60 days additional. Section 3192, Okla. St. 1931. Logan v. State,51 Okla. Cr. 448, 3 P.2d 748.
The case-made not having been filed in this court until after the expiration of 60 days, the appeal comes too late and this court does not acquire jurisdiction.
The attempted appeal is dismissed.